DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the Information Disclosure Statements filed March 8, 2021 has been considered.

Drawings
The drawings filed March 8, 2021 are approved.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11-14, provided in the amendment filed March 14, 2021, recite a “method for manufacturing a conveyance seat”.  The originally filed application of March 8, 2021 fails to disclose or support a “method for manufacturing” a conveyance seat, or its specific series of manufacturing steps.  As such, claims 11-14 introduce new matter into the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2002336069.
Note a conveyance seat comprising: a seat back (24); a seat cushion (21) which includes a pair of cushion side frames (31, 32) extending in a front to back direction of the conveyance seat; a slide rail (12, 14) which includes a lower rail (12) and an upper rail (14) supported to be movable relatively with respect to the lower rail and slides the seat back and the seat cushion in the front to back direction of the conveyance seat; a connecting member (42) that connects the seat cushion and the slide rail to each other; and a first rotation portion (pivot between 42 and 14) which rotatably connects the connecting member to the slide rail, wherein the seat cushion is movable from a first height position (see Figure 7) to a second height position (see Figure 8) below the first height position in an up and down direction of the conveyance seat, and wherein wen the seat cushion moves to the second height position, the first rotation position is disposed at the same height position as the slide rail in a side view of the conveyance seat.
Regarding claim 2, note a lower end of the first rotation portion is disposed below an upper end of the upper rail in the up and down direction of the conveyance seat.  See Figure 7.
Regarding claim 6, note a second rotation portion (pivot between 42 and 31) which rotatably connects the connecting member to the seat cushion, wherein when the seat cushion moves to the second height position, the second rotation portion is disposed at the same height position as the slide rail in a side view of the conveyance seat.  See Figure 8.
Regarding claim 7, note when the seat cushion moves to the second height position, the first rotation portion and the second rotation portion are disposed at the same height position as the cushion side frame in a side view of the conveyance seat.  See Figure 8.

s 1, 2, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2984247A1.
Note a conveyance seat comprising: a seat back (5); a seat cushion (7 including the vertical leg adjacent to the front end) which includes a pair of cushion side frames (lateral sides) extending in a front to back direction of the conveyance seat; a slide rail (2, 3) which includes a lower rail (2) and an upper rail (3) supported to be movable relatively with respect to the lower rail and slides the seat back and the seat cushion in the front to back direction of the conveyance seat; a connecting member (9) that connects the seat cushion and the slide rail to each other; and a first rotation portion (11) which rotatably connects the connecting member to the slide rail, wherein the seat cushion is movable from a first height position (see Figure 1) to a second height position (see Figure 2) below the first height position in an up and down direction of the conveyance seat, and wherein wen the seat cushion moves to the second height position, the first rotation position is disposed at the same height position as the slide rail in a side view of the conveyance seat.
Regarding claim 2, note a lower end of the first rotation portion is disposed below an upper end of the upper rail in the up and down direction of the conveyance seat.  See Figures 1 and 2.
Regarding claim 6, note a second rotation portion (10) which rotatably connects the connecting member to the seat cushion, wherein when the seat cushion moves to the second height position, the second rotation portion is disposed at the same height position as the slide rail in a side view of the conveyance seat.  See Figure 2.
Regarding claim 7, note when the seat cushion moves to the second height position, the first rotation portion and the second rotation portion are disposed at the same height position (note the downward leg portion) as the cushion side frame in a side view of the conveyance seat.  See Figure 2.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 12, as best understood with the above cited indefiniteness, is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2984247A1.
FR2984247A1 shows a conveyance seat as described above, however lacks specific recitation of the listed method for manufacturing steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify FR2984247A1 by manufacturing his device by the recited method of manufacturing steps.  This modification provides a non-labor intensive method for manufacturing the device of FR2984247A1. 

Claims 11 and 12, as best understood with the above cited indefiniteness, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2002336069.
JP2002336069 shows a conveyance seat as described above, however lacks specific recitation of the listed method for manufacturing steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify JP2002336069 by manufacturing his device by the recited method of manufacturing steps.  This modification provides a non-labor intensive method for manufacturing the device of JP2002336069. 

Allowable Subject Matter
Claims 3-5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
DE10335867B3 shows a vehicle seat having a slide rail that is mounted between a pivot lever and a seat frame.  See Figure 2.
Koutsky (4092009) shows a height adjustable vehicle seat having a cable mounted rearwardly of the seat cushion.  
Rundell et al (20040108146) shows a vehicle seat having a slide rail system and links for height adjustment.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/February 24, 2022                            Primary Examiner, Art Unit 3636